People v Rodriguez (2014 NY Slip Op 09041)





People v Rodriguez


2014 NY Slip Op 09041


Decided on December 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2014

Sweeny, J.P., Andrias, Saxe, DeGrasse, Gische, JJ.


13849 1355N/12

[*1] The People of the State of New York, Respondent, —
vAngelo Rodriguez, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Ellen Dille of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered August 1, 2012, convicting defendant, upon his plea of guilty, of criminal possession of marijuana in the fourth degree and criminal possession of a weapon in the fourth degree, and sentencing him to an aggregate term of three years' probation and forfeiture of $173, unanimously affirmed.
Although Penal Law § 480.00 applies only to felony convictions, the forfeiture in this matter, where the special narcotics indictment charged defendant with misdemeanors, was authorized by CPL 220.50(6), because it was an agreed upon condition of a plea to an indictment (see People v Escaloria, 119 AD3d 707 [2d Dept 2014]). We have considered and rejected defendant's remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 30, 2014
CLERK